Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 20-51 are currently active in the application with claims 20 and 24 being amended by the Applicant and claims 42-51 being withdrawn due to a previous restriction requirement.
Response to Amendment
Applicant’s amendment dated November 11, 2020 has been carefully considered and found to overcome the rejection of claims 24 and 25 over 35 USC 112 (b) and (d) and therefore these rejections have been withdrawn.  The Examiner has elected to withdraw the statutory rejection of claim 1 over USP 10,669,154.
The amendments however do not place the application in condition of allowance and resulted in a new grounds of rejection as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 20, the instant claim has been amended to include the negative limitation “which is not used as a process gas” in item b.  This is not positively recited in the specification and therefore represents new matter.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion.
The remaining claims depend from the instant claim and are similarly rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20, 30, 31, 32 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drvevich et al. (US 2009/0246118) hereafter Drvevich and further in view of Nahas et al. (US 2009/0170968) hereafter Nahas.
	Considering Claims 20, 30, 31 and 41, Drvevich discloses a process for producing synthesis gas and hydrogen from a combination of natural gas and carbonaceous feedstock [0027] such as coal [0004] wherein the process comprises a process for converting the natural gas into a raw product gas which is purified [0035]-[0037] and (Fig. 2, items 132, 136, 144, 148, 152 and 156).  
The process further comprises gasifying a carbonaceous feedstock into a first gaseous product in a gasifier (Fig. 2, items 14 and 12 respectively) [0014] wherein this first gaseous product is treated in an acid gas removal unit and pressure swing adsorption unit (Fig. 2, items 53 and 63 respectively) for removing carbon dioxide thereby producing a tailgas which is utilized as a fuel in the burners of a steam methane reformer (Fig. 2, item 108 and 132 and Fig. 3, items 172 and 108), [0047] and [0051] with the part not used as a process stream.
Drvevich does not discuss the Wobbe index of the gaseous fuel.
Nahas discloses a process for producing a synthesis gas wherein the process comprises both a gasifier and a steam methane reformer wherein the gasifier generates a crude product gas stream comprising methane, hydrogen and carbon monoxide which is purified to remove acid gases [0014], [0015] and [0052] thereby producing a gas stream comprising primarily methane, hydrogen and carbon monoxide [0052] which can be utilized to heat the reformers [0015] and [0053] and (Fig. 4).


Fuel Gas
Upper Wobbe Index(kcal/Nm3)
Lower Wobbe Index(kcal/Nm3)
Hydrogen
11,528
9,714
Methane
12,735
11,452
Ethane
16,298
14,931
Ethylene
15,253
14,344
Natural Gas
12,837
11,597
Propane
19,376
17,814
Propylene
18,413
17,180
n-Butane
22,066
20,336
Iso-Butane
21,980
20,247
Butylene-1
21,142
19,728
LPG
20,755
19,106
Acetylene
14,655
14,141
Carbon Monoxide
3,060
3,060

www.EngineeringToolBox.com

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 32, the significance of Drvevich and Nahas as applied to Claim 20 is explained above.
Drvevich discloses the use of a fluid bed gasifier to gasify a solid carbonaceous material [0027].
Considering Claims 39 and 40, the significance of Drvevich and Nahas as applied to Claim 20 is explained above.
Drvevich discloses a coal gasification process as discussed above however does not disclose the presence of carbonyl sulfide (COS).
Nahas discloses that a product stream from coal gasification comprises methane, carbon dioxide, hydrogen, carbon monoxide, hydrogen sulfide (H2S), ammonia, unreacted steam and other trace contaminants such as COS and HCN [0047].  Nahas further discloses that the sulfur containing compounds such as COS and H2S are treated to recover sulfur with the COS undergoing hydrolysis by methods known in the art [0050] to which it is known by the ordinary skilled artisan to produce H2S and carbon dioxide.
2S.
Nahas further discloses that the carbon dioxide and H2S are removed in separate scrubbers with one utilizing methyldiethanolamine (MDEA) to produce a stream of H2S and a stream of carbon dioxide [0052].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the coal gasification process of Drvevich would produce a raw product stream containing COS and H2S.  It would also be obvious to utilize the processes of Nahas in the process of Drvevich to convert the COS to H2S and to remove the H2S with MDEA.  The ordinary skilled artisan would be motivated to do so to remove sulfur from the combustion stream of Drvevich thereby reducing sulfur emissions to the atmosphere.
Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drvevich et al. (US 2009/0246118) hereafter Drvevich in view of Nahas et al. (US 2009/0170968) hereafter Nahas as applied to Claim 20 and further in view of Koss et al. (US 2011/0000366) hereafter Koss.
	Considering Claims 21-23, the significance of Drvevich and Nahas as applied to Claim 20 is explained above.
	Drvevich discloses that the carbon dioxide may be removed and recovered utilizing physical sorbents thereby producing nearly pure carbon dioxide [0032] however Drvevich does not discuss its relative purity.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the carbon dioxide stream of Drvevich to possess the purity of Koss as both are concerned with removing carbon dioxide from a syngas stream and both utilize physical absorbents.  
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drvevich et al. (US 2009/0246118) hereafter Drvevich in view of Nahas et al. (US 2009/0170968) hereafter Nahas as applied to Claim 20 and further in view of Hausberger et al. (USP 4,005,996) hereafter Hausberger.
Considering Claims 24 and 25, the significance of Drvevich and Nahas as applied to claim 20 is explained above.
Drvevich does not discuss the amount of carbon dioxide removed from the source gas stream.
Hausberger discloses a methanation process wherein carbon oxides derived from the gasification of coal are reacted with hydrogen with the carbon oxides and hydrogen contained in a crude syngas to produce a product gas possessing a higher 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum carbon dioxide removal to arrive at a feed composition suitable for methanation through routine experimentation as determining the optimum is within the skill of the ordinary artisan.
Claim 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drvevich et al. (US 2009/0246118) hereafter Drvevich in view of Nahas et al. (US 2009/0170968) hereafter Nahas as applied to Claim 20 and further in view of Shapiro et al. (US 2013/0260268) hereafter Shapiro.
	Considering Claims 26 and 27, the significance of Drvevich and Nahas as applied to Claim 20 is explained above.
Drvevich discloses that the carbon dioxide may be removed by pressure swing adsorption [0010] and recovered utilizing physical sorbents thereby producing nearly pure carbon dioxide [0032] and even though Drvevich discloses the use of liquid absorbents, Drvevich does mandate their use.  Drvevich does not discuss the use of a solid absorbent.
	Shapiro discloses a hydrocarbon reforming system wherein excess carbon dioxide in the reformed fuel stream adversely affects combustion engines [0010] with 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the solid, regenerative absorbent system of Shapiro in the process of Drvevich.  The ordinary skilled artisan would be expected to determine the most appropriate choice as falling within the skill of one of ordinary skill through routine design choice as Shapiro discloses that either a solvent-based system or a solid-based system may be utilized to remove carbon dioxide.
Claims 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drvevich et al. (US 2009/0246118) hereafter Drvevich in view of Nahas et al. (US 2009/0170968) hereafter Nahas as applied to Claims 20 and 32 and further in view of Robinson et al. (US 2010/0120926) hereafter Robinson.
	Considering Claim 28, the significance of Drvevich as applied to Claim 20 is explained above.
	Drvevich discloses the use of a gasifier and methane steam reformer and a step of removing carbon dioxide thereby generating a tailgas stream which is then utilized to fire the burners of a methane steam reformer thereby providing the necessary heat as discussed above and Drvevich also does not desire methanation to occur within the methane steam reformer however is silent on utilizing both a carbon dioxide removal step and a methanation step.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the methanation step of Robinson in the process of Drvevich to convert the carbon oxides to methane.  The ordinary skilled artisan would be motivated to do so to raise the amount of methane present to be supplied to the reformer’s burners.
	Considering Claim 33, the significance of Drvevich as applied to Claims 20 and 32 is explained above.
	Drvevich discloses coal gasification as discussed above but does not disclose the presence of fine particulate matter.
	Robinson discloses coal gasification [0008] and [0061] wherein fines generated in the gasifier passes through a fines removal unit which can be returned to the fluidized bed gasifier [0080].  Robinson further discloses that steam can be generated in boilers powered by rejected carbonaceous materials such as fines in a separate gasifier [0070].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the gasifier of Drvevich would .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drvevich et al. (US 2009/0246118) hereafter Drvevich in view of Nahas et al. (US 2009/0170968) hereafter Nahas and Robinson et al. (US 2010/0120926) hereafter Robinson as applied to Claims 20 and 28 and further in view of Hausberger et al. (USP 4,005,996) hereafter Hausberger.
	Considering Claim 29, the significance of Drvevich as applied to Claim 20 is explained above.
	Drvevich in view of Nahas and Robinson disclose a process to treat a product stream obtained from the gasification of coal wherein the treating utilizes methanation as discussed above.  None of the cited references discuss recovering the heat to generate steam.
	Hausberger discloses a methanation process wherein carbon oxides derived from the gasification of coal are reacted with hydrogen with the carbon oxides and hydrogen contained in a crude syngas to produce a product gas possessing a higher BTU value wherein the crude syngas is treated to remove at least a portion of the carbon dioxide prior to a methanation step.  Hausberger further discloses that the reactions 1 and 2 are exothermic and generate all the steam needed for the process (Col. 3, ln 14-60 and Col. 4, ln 10-46).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to include the methanation process .
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drvevich et al. (US 2009/0246118) hereafter Drvevich in view of Nahas et al. (US 2009/0170968) hereafter Nahas and Robinson et al. (US 2010/0120926) hereafter Robinson as applied to Claims 20 and 33 and further in view of Goral et al. (WO2015/090636) hereafter Goral refer to US 2016/0356488.
	Considering Claims 34, the significance of Drvevich as applied to Claim 20 is explained above.
	Drvevich in view of Nahas and Robinson disclose the use of separate fluidized boilers fired by carbonaceous materials such as coal fines however none of the cited prior art disclose the use of a circulating fluid bed coal boiler.
	Goral discloses a circulating fluidized bed reactor designed as a boiler fired with coal to generate steam [0002].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a circulating fluidized bed coal boiler as taught by Goral in the process of Drvevich for producing steam.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drvevich et al. (US 2009/0246118) hereafter Drvevich in view of Nahas et al. (US 2009/0170968) hereafter Nahas, Robinson et al. (US 2010/0120926) hereafter Robinson and Goral et al. (WO2015/090636) hereafter Goral refer to US 2016/0356488 as applied to Claims 20, 33 and 34 and further in view of Hausberger et al. (USP 4,005,996) hereafter Hausberger.
Considering Claims 35, the significance of Drvevich, Nahas, Robinson and Goral as applied to Claims 20, 32 - 34 is explained above.
	Drvevich the use of a tail gas comprising methane, carbon monoxide and carbon dioxide to heat a steam methane reformer as discussed above and also discloses numerous process steps wherein steam is generated from waste process heat (Figures, denoted as HRSG) and also that the steam is generated from this process heat and supplied to a steam methane reformer (Fig. 3, item 194 and 193 respectively) and [0054].
	Robinson discloses the use of a methanation step to enrich a gas stream in methane by reacting at least carbon monoxide and hydrogen to produce methane [0091].
	Hausberger discloses that catalytic methanation reacts carbon dioxide and carbon monoxide with hydrogen to produce methane with the process being extremely exothermic (Col. 4, Eqn. 1 and 2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the methanation step of Robinson in the process of Drvevich to enrich the tail gas of Drvevich with methane for use in providing the heat for the steam methane reforming.  It would also be obvious and within the skill of the ordinary artisan before the effective filing date of the instantly claimed invention to utilize the exothermic heat from the methanation step to heat steam for use in the steam methane reformer as it is within the skill of the ordinary artisan to .
Claim 36 - 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drvevich et al. (US 2009/0246118) hereafter Drvevich in view of Nahas et al. (US 2009/0170968) hereafter Nahas as applied to Claims 20 and 32 and further in view of Kidambi et al. (US 2013/0047574) hereafter Kidambi.
	Considering Claims 36-38, the significance of Drvevich and Nahas as applied to Claims 20 and 32 is explained above.
	Drvevich discloses the use of a fluidized bed gasifier for converting solid carbonaceous materials to syngas by reacting the material with oxygen supplied to the gasifier [0004].  Drvevich further discloses the use of air in various combustion processes [0007], [0047], [0055] and [0062] without mentioning the use of an air separation plant to generate pure oxygen or oxygen-enriched air.  Drvevich is silent on the use of a moderator.
	Kidambi discloses a process utilizing a gasifier to convert a feedstock into synthesis gas wherein the feedstock may be subjected to any moderator such as steam, liquid water, carbon dioxide, nitrogen etc. with this feedstock being contacted with the moderator and oxygen [0019].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a moderator such as nitrogen which would be included with oxygen in the process of Drvevich for supplying the gasifier.  It would also be obvious that this nitrogen would be added with the oxygen.  .
Response to Arguments
Applicant's arguments filed November 11, 2020 have been fully considered but they are not persuasive.
The Applicant has amended instant claim 20 to include a negative limitation which is not supported in the original claims or within the instant specification.  Applicant applies their own definition of “process gas” however this is not the commonly held definition of a process gas as defined by the Oxford dictionary.
process gas
NOUN
A gas used in or produced by an industrial process.
Origin
Early 20th century; earliest use found in Science.

As the gas of Drnevich in dispute is produced by the process, it is by its nature a process gas as is all gases used or produced by a process as are all gases used or produced in the instant process and therefore these streams utilized as a fuel are still classified as process streams.
	Applicant’s arguments beginning on page 8 as to the intent of Drnevich to maximize the production of hydrogen are moot and unconvincing as the ordinary skilled artisan would be expected to balance the economics of maximizing a product stream or utilizing an off-gas for other purposes and therefore Drnevich does not teach away. 
	The Examiner established that a process stream derived via reforming produces a gas stream enriched in hydrogen, carbon monoxide and methane with minor amounts .
Conclusion
Claims 20-41 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732